Exhibit 10.1

 

GRL CAPITAL ADVISORS

SERVICES AGREEMENT

 

 

THIS AGREEMENT (“Agreement”), made and entered into as of March 9, 2015, by and
between the Hampshire Group, Limited (the “Company”) and GRL Capital Advisors
(GRL), a New Jersey limited liability company, with its principal place of
business at 220 South Orange Avenue, Suite 200, Livingston, New Jersey 07039,
for the financial and systems evaluation and assessment of the corporate
infrastructure.

 

WITNESSETH:

 

WHEREAS, GRL desires to avail its experience and skill in connection with the
evaluation and assessment of the Company’s corporate infrastructure and other
necessary financial information and systems integration, in accordance with the
terms and conditions hereof’.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Hampshire Group and GRL hereby agree as follows:

 

 

1.

GRL Capital’s Services:

Provide CFO responsibilities, including the organization and functionality of
the entire financial operation. Will also provide approval of transactions and
all aspects of the financial operation and ensure the CEO has final approval
financial and critical decisions. Bill Drozdowski (upon approval by the
Company’s board of directors, which approval shall be issued within five (5)
days of execution of this Agreement), will serve as Interim CFO. In the event
that another GRL associate is needed to fill the role of Interim CFO, GRL shall
provide an associate to serve in such capacity (subject to approval of the
Company’s board of directors). GRL will also provide additional GRL personnel
(as agreed by the CEO of the Company) to assist the Interim CFO with carrying
out the tasked responsibilities. Mr. Drozdowski will be added to the Company’s
D&O policy as an officer of the Company. If any other GRL personnel assumes an
officer role (including the role of Interim CFO), they will be added as well.
Provided that Bill Drozdowski is provided with all appropriate and customary
documentation, Bill Drozdowski will sign, as CFO of the Company, SEC filings and
certifications, representation letters to the Company’s auditors, borrowing base
certificates and other documents typically executed by the CFO. The engagement
will be for a period of thirty (30) days, unless extended or earlier terminated
as provided herein; provided, however, should the engagement be extended beyond
the thirty day (30) period, termination shall be in accordance with Section 8 of
the General Terms and Conditions annexed hereto.

 

 
1

--------------------------------------------------------------------------------

 

 

GRL will also provide oversight of the information systems in order to ensure
maximum efficiency and functionality.

 

The foregoing is referred to as the “Base Services.”

 

 

2.

Fees and Expenses.

As consideration for the Base Services, the Company shall pay GRL a flat fee of
$40,000 (the “Base Fee”) per month payable on a bi-monthly basis ($20,000 on the
15th of each month and $20,000 on the last day of each month). The Company will
pay a retainer of $30,000.00 as a deposit against the amounts due hereunder
payable ½ on the commencement of the first week of this engagement and ½ payable
the 2nd week of this engagement.

 

GRL will invoice the Company for services from the first of each month through
the fifteenth of each month and then from the sixteenth of each month through
the last day of each month. Payments will be due upon receipt. The retainer will
be applied to the final invoice(s) delivered until exhausted.

 

“Additional Fees” :

The Hampshire Group shall pay or reimburse GRL for all reasonable expenses,
incurred in connection with GRL’s performance of the Services hereunder.

 

 
2

--------------------------------------------------------------------------------

 

 

 

3.

Independent Contractor.

It is agreed that GRL is not the agent, legal representative or employee of the
Company, but rather GRL is an independent contractor acting exclusively on its
own behalf and GRL has no authority whatsoever to make any agreements
representation or warranties, or conduct any business in the name of or for the
account of, or otherwise to bind or obligate the Company.

 

 

4.

Non-Solicitation / Other:

The Company agrees not to solicit for employment any employees of GRL for of
period of two years following the execution of this Agreement.

 

 

Relationships with Other Parties

 

This is a non-exclusive agreement and, subject to GRL’s confidentiality
obligations, GRL is not prevented or restricted from providing services to other
clients. Client consents to GRL providing these services.

 

Other Matters

 

The attached General Terms and Conditions are an integral part of this agreement
and are incorporated herein by reference.

 

IN WITNESS WHEREOF, the parties hereto have set their respective hands as of the
date first above written.

 

Hampshire Group, Limited

 

By: /s/ Paul M. Buxbaum

       Paul Buxbaum

Its: CEO

 

GRL CAPITAL ADVISORS LLC

/s/ Glenn R. Langberg

By: Glenn Langberg

Its: CEO

 

 
3

--------------------------------------------------------------------------------

 

 

 

 

Appendix A

 

 

Base Fee - Additional Fees

 

 

 

 

        Hourly Rates*         Name  Title Rate       Glenn Langberg Managing
Director $595 per hour Joseph Catalano Assistant Managing Director      $525 per
hour Paul Dawson Senior Manager     $475 per hour Larry Berrill   Senior Manager
$475 per hour Bill Drozdowski  Senior Manager   $475 per hour Administrative
Associate      $150 per hour             *Hourly rates will apply only to the
extent that the CEO requests additional services.              

Additional Fee

          Reimbursement for out of pocket expenses

 

 

 

 
4

--------------------------------------------------------------------------------

 

 

GENERAL TERMS AND CONDITIONS:

These General Terms and Conditions (“Terms”) are incorporated into the Agreement
to which these Terms are attached. In case of conflict between the wording in
the letter and these Terms, the wording of the letter shall prevail.

 

Section 1. Company Responsibilities.

 

The Company will undertake responsibilities as set forth below:

 

(a)     Use commercially reasonable efforts to provide reliable and accurate
detailed information, materials, and documentation.

 

(b)     Make decisions and take future actions, as the Company determines in its
sole discretion, on any recommendations made by GRL in connection with this
Agreement.

 

GRL’s delivery of the services and the fees charged are dependent on (i) the
Company’s timely and effective completion of its responsibilities; and (ii)
timely decisions and approvals made by the Company’s management. The Company
shall be responsible for any delays, additional costs or other deficiencies
caused by not completing its responsibilities. In the event that the Company
does not comply with (i) and (ii) of this paragraph, then GRL and the Company
will negotiate in good faith, compensation to be paid to GRL for the additional
tasks required of GRL for the Company’s failure to comply.

 

Section 2. Billing.

 

Billing. Base Fee plus expense reimbursement as described on Appendix A.

 

Section 3. Relationship of the Parties.

 

The parties intend that an independent contractor relationship will be created
by the Agreement. As an independent contractor, GRL will have complete and
exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business. GRL will be responsible for
complying with all law regarding its employee, agents and contractors, including
without limitation, employment, withholding, income and other taxes incurred in
connection with the operation and conduct of its business. Nothing in this
Agreement is intended to create, nor shall be deemed or construed to create a
partnership, fiduciary or agency relationship between GRL and the Company.

 

GRL shall be entitled to rely on financial information provided to GRL by the
Company.

 

Section 4. Confidentiality.

 

GRL shall keep confidential all nonpublic confidential or proprietary
information regarding the Company whether learned during the performance of its
services hereunder or its prior retention , if applicable, (the “Information”),
and neither GRL nor its personnel will disclose any Information to any other
person or entity. “Information” includes non-public confidential and proprietary
data, plans, reports, schedules, drawings, accounts, records, calculations,
specifications, flow sheets, computer programs, source or object codes, results,
models, strategic plans, information described as confidential by the Company or
any work product relating to the business of the Company, its subsidiaries,
distributors, affiliates, vendors, customers, employees, contractors and
consultants and any analyses prepared by GRL based on any of the foregoing.

 

 
5

--------------------------------------------------------------------------------

 

 

Information that becomes public through no fault of GRL shall not be deemed
confidential.

 

The foregoing is not intended to prohibit, nor shall it be construed as
prohibiting, GRL from making such disclosures of Information that GRL reasonably
believes is required by law or any regulatory requirement or governmental
authority, provided that GRL first provides notice to the Company so that the
Company may seek a protective order if it so chooses. Upon consultation with,
and consent of, the Company, GRL may make reasonable disclosures of Information
to third parties in connection with the performance of GRL’s obligations and
assignments hereunder. In addition, GRL will have the right to disclose to any
person that it provided services to the Company or its affiliates and a general
description of such services, which description shall be subject to the prior
approval of the Company, but shall not provide any other information about its
involvement with the Company. The obligations of GRL under this Section 4 shall
survive the end of any engagement between the parties for a period of three (3)
years.

 

GRL acknowledges and agrees that the Company may be required to make public
disclosures and filings of the Agreement and Terms with the SEC.

 

The Company acknowledges that all information (written or oral), including
advice and Work Product (as defined in Section 5), and the terms of this
Agreement, generated by GRL in connection with this engagement is intended
solely for the benefit and use of the Company in connection with the
transactions to which it relates. The parties agree that no such information
shall be used for any other purpose or reproduced, disseminated, quoted or
referred to with or without attribution to GRL at any time in any manner or for
any purpose without the other’s prior approval, except as required by law,
regulation or stock exchange requirement.

 

GRL also acknowledges and agrees that money damages alone may not be an adequate
remedy for a breach of this Section 4, and GRL agrees that the Company shall
have the right to seek a restraining order and/or an injunction for any breach
of this non-disclosure provision. If any provision of this section is found to
be invalid or unenforceable, then it shall be deemed modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable.

 

Section 5. Intellectual Property.

 

Upon the Company’s payment of all fees and expenses owed under this Agreement,
all analyses, final reports, presentation materials, and other work product
(other than any Engagement Tools, as defined below) that GRL creates or develops
specifically for the Company and delivers to the Company as part of this
engagement (collectively known as “Work Product”) shall be owned by the Company
and shall constitute Information as defined above. GRL may retain copies of the
Work Product and any Information necessary to support the Work Product subject
to its confidentiality obligations in this Agreement.

 

All methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, utilities and other intellectual property that GRL has created,
acquired or developed or will create, acquire or develop (collectively,
“Engagement Tools”), are, and shall be, the sole and exclusive property of GRL.
The Company shall not acquire any interest in the Engagement Tools other than a
limited non-transferable, non-terminable license to use the Engagement Tools for
its own internal purposes to the extent they are contained in the Work Product;
provided however, that such license may be used by the business entities under
common control with the Company, and transferred to the Company’s successor in
interest.

 

 
6

--------------------------------------------------------------------------------

 

 

The Company acknowledges and agrees that any Engagement Tools provided to the
Company are provided “as is” and without any warranty or condition of any kind,
express, implied or otherwise, including, implied warranties of merchantability
or fitness for a particular purpose.

 

Section 6. Framework of the Engagement.

 

The Company acknowledges that it is retaining GRL solely to provide the Services
as described in the Agreement. This engagement shall not constitute an audit,
review or compilation, or any other type of financial statement reporting
engagement and GRL is not providing accounting, audit or forensic services (it
being understood that the Company and GRL may contract for accounting services
in the future).

 

Section 7. Indemnification and Other Matters.

 

The Company shall indemnify, hold harmless and defend GRL and its affiliates and
its and their partners, directors, officers, employees and agents (collectively,
the “GRL Parties”) from and against all claims, liabilities, losses, expenses
and damages arising out of or in connection with the engagement of GRL that is
the subject of the Agreement (other than those arising out of GRL’s gross
negligence and / or intentional misconduct and/or breach of contract). The
Company shall pay damages and expenses, including reasonable legal fees and
disbursements of counsel as incurred in advance. If the Company does not provide
counsel to defend GRL, the GRL Parties may, but are not required to, engage a
single firm of separate counsel of their choice in connection with any of the
matters to which these indemnification and advancement obligations relate.

 

If an GRL Party is required by applicable law, legal process or government
action to produce information or testimony as a witness with respect to this
Agreement, the Company shall reimburse GRL for any professional time and
expenses (including reasonable external and internal legal costs) incurred to
respond to the request, except in cases where a GRL Party is a party to the
proceeding or the subject of the investigation.

 

Notwithstanding anything to the contrary, the Company’s indemnification and
advancement obligations in this Section 7 shall be primary to (and without
allocation against) any similar indemnification and advancement obligations of
GRL, its affiliates and insurers to the indemnitees (which shall be secondary).

 

GRL is not responsible for any third-party products or services separately
procured by the Company. The Company’s sole and exclusive rights and remedies
with respect to any such third-party products or services are against the
third-party vendor and not against GRL, whether or not GRL is instrumental in
procuring such third-party product or service.

 

The Company and GRL agree that the federal and state courts of the State of New
Jersey shall have exclusive jurisdiction over any and all matters arising under
or in connection with this Agreement.

 

In any court proceeding arising out of this Agreement, the parties hereby waive
any right to trial by jury.

 

 
7

--------------------------------------------------------------------------------

 

 

Section 8. Termination and Survival.

 

The Agreement may be terminated at any time on thirty (30) days written notice
by one party to the other;; provided, however, that notwithstanding such
termination GRL will be entitled to any fees and expenses due under the
provisions of the Agreement (for fixed fee engagements, fees will be pro rata
based on the amount of time completed). Such payment obligation shall inure to
the benefit of any successor or assignee of GRL.

 

Sections 2, 4, 5, 7, 8, 9, 10, and 11 of these Terms, and the obligation to pay
accrued fees and expenses shall survive the expiration or termination of the
Agreement.

 

Section 9. Non-Solicitation of Employees

 

The Company acknowledges and agrees that GRL has made a significant monetary
investment recruiting, hiring and training its personnel. During the term of
this Agreement and for a period of two years after the final invoice is rendered
by GRL with respect to this engagement (the “Restrictive Period”), the Company
and its affiliates agree not to directly or indirectly hire, contract with, or
solicit the employment of any of GRL’S Managing Directors, Directors, or other
employees/contractors.

 

The Company also acknowledges and agrees that money damages alone may not be an
adequate remedy for a breach of this provision, and the Company agrees that GRL
shall have the right to seek a restraining order and/or an injunction for any
breach of this non-solicitation provision. If any provision of this section is
found to be invalid or unenforceable, then it shall be deemed modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable.

 

Section 10. Limit of Liability.

 

The GRL Parties shall not be liable to the Company, or any party asserting
claims on behalf of the Company, except for direct damages found in a final
determination to be the direct result of the bad faith, self-dealing or
intentional misconduct of GRL. The GRL Parties shall not be liable for
incidental or consequential damages under any circumstances, even if it has been
advised of the possibility of such damages. The GRL Parties aggregate liability,
whether in tort, contract, or otherwise, is limited to the amount of fees paid
to GRL for services on this engagement (the “Liability Cap”). The Liability Cap
is the total limit of the GRL Parties’ aggregate liability for any and all
claims or demands by anyone pursuant to this Agreement, including liability to
the Company, to any other parties hereto, and to any others making claims
relating to the work performed by GRL pursuant to this Agreement. Any such
claimants shall allocate any amounts payable by the GRL Parties among themselves
as appropriate, but if they cannot agree on the allocation it will not affect
the enforceability of the Liability Cap. Under no circumstances shall the
aggregate of all such allocations or other claims against the GRL Parties
pursuant to this Agreement exceed the Liability Cap.

 

 
8

--------------------------------------------------------------------------------

 

 

Section 11. General.

 

Severability. If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.

 

Entire Agreement. The Agreement, including the Terms, contains the entire
understanding of the parties relating to the services to be rendered by GRL and
supersedes any other communications, agreements, understandings,
representations, or estimates among the parties (relating to the subject matter
hereof) with respect to such services. The Agreement, including the Terms, may
not be amended or modified in any respect except in a writing signed by the
parties. GRL is not responsible for performing any services not specifically
described herein or in a subsequent writing signed by the parties.

 

Joint and Several. If there is more than one party to this Agreement, the
Company shall cause each other entity, which is included in the definition of
Company to be jointly and severally liable for the Company’s liabilities and
obligations set forth in this Agreement.

 

Third-Party Beneficiaries. The indemnities shall be third-party beneficiaries
with respect to Section 7 hereof.

 

Data Protection. GRL acknowledges and the Company agrees that in performing the
services GRL may from time to time be required to process certain personal data
on behalf of the Company. In such cases GRL may act as the Company’s data
processor and GRL shall endeavor to (a) act only on reasonable instructions from
the Company within the scope of the services of this Agreement; (b) have in
place appropriate technical and organizational security measures against
unauthorized or unlawful processing of personal data and against accidental loss
or destruction of, or damage to, personal data; and (c) comply (to the extent
applicable to it and/or the process) with relevant laws or regulations.

 

Notices. All notices required or permitted to be delivered under the Agreement
shall be sent, if to GRL, to:

 

Glenn R. Langberg

GRL Capital Advisors

220 South Livingston Ave

Suite 200

Livingston, NJ 07039

 

and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s President, or to such other name or address as may be
given in writing to the other party. All notices under the Agreement shall be
sufficient only if delivered by overnight mail. Any notice shall be deemed to be
given only upon actual receipt.

 

 

9